 

 Exhibit 10.6

 

TAX RECEIVABLE AGREEMENT

 

among

 

RCS CAPITAL CORPORATION,

 

RCAP HOLDINGS, LLC

 

REALTY CAPITAL SECURITIES, LLC,

 

RCS ADVISORY SERVICES, LLC

 

and

 

AMERICAN NATIONAL STOCK TRANSFER, LLC

 







 



 

Dated as of June 10, 2013

 



 







 

 

 

 

TABLE OF CONTENTS



 



 

    Page     ARTICLE 1 Definitions       Section 1.01. Definitions 1 Section
1.02. Other Definitional and Interpretative Provisions 8       ARTICLE 2
Determination of Cumulative Realized Tax Benefit       Section 2.01. Basis
Adjustment 9 Section 2.02. Exchange Basis Schedule 9 Section 2.03. Tax Benefit
Schedule 9 Section 2.04. Procedures, Amendments. 10       ARTICLE 3 Tax Benefit
Payments       Section 3.01. Payments 10 Section 3.02. No Duplicative Payments
11 Section 3.03. Pro Rata Payments 11       ARTICLE 4 Termination       Section
4.01. Early Termination and Breach of Agreement 12 Section 4.02. Early
Termination Notice 13 Section 4.03. Payment upon Early Termination 13      
ARTICLE 5 Subordination and Late Payments       Section 5.01. Subordination 13
Section 5.02. Late Payments by the Corporation 13       ARTICLE 6 No Disputes;
Consistency; Cooperation       Section 6.01. Principal Participation in the
Corporation and the Operating Subsidiaries’s Tax Matters 13 Section 6.02.
Consistency 14 Section 6.03. Cooperation 14

 

i

 

 

ARTICLE 7 Miscellaneous       Section 7.01. Notices 14 Section 7.02.
Counterparts 16 Section 7.03. Entire Agreement; No Third-Party Beneficiaries 16
Section 7.04. Governing Law 16 Section 7.05. Severability 16 Section 7.06.
Successors; Assignment; Amendments; Waivers 16 Section 7.07. Titles and
Subtitles 17 Section 7.08. Resolution of Disputes 18 Section 7.09.
Reconciliation 19 Section 7.10. Withholding 20 Section 7.11. Admission of the
Corporation into a Consolidated Group; Transfers of Corporate Assets 20 Section
7.12. Confidentiality 20 Section 7.13. LLC Agreement 21 Section 7.14.
Partnerships 21

 

ii

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT dated as of June 10, 2013 (as amended from time to
time, this “Agreement”), is entered into among RCS Capital Corporation, a
Delaware corporation (the “Corporation”), RCAP Holdings, LLC, a Delaware limited
liability company (“RCAP Holdings”), Realty Capital Securities, LLC, a Delaware
limited liability company, RCS Advisory Services, LLC, a Delaware limited
liability company, and American National Stock Transfer, LLC, a Delaware limited
liability company.

 

RECITALS

 

WHEREAS, RCAP Holdings holds Operating Subsidiaries Group Units in each of the
Operating Subsidiaries, each of which is treated as a partnership for U.S.
federal income tax purposes;

 

WHEREAS, as a result of any exchange of Operating Subsidiaries Group Units for
Class A Shares of the Corporation in the future pursuant to and in accordance
with the Exchange Agreement (as such terms are defined below) (an “Exchange”,
and each such date an Exchange occurs, an “Exchange Date”), with concurrent
cancellation of an equal number of Class B Shares of the Corporation, the
Corporation is expected to incur lower Tax (as defined below) liabilities on an
ongoing basis with respect to the operations of the Operating Subsidiaries;

 

WHEREAS, the Operating Subsidiaries and any of their direct and indirect
subsidiaries that are treated as partnerships for U.S. federal income tax
purposes have or will have in effect an election under Section 754 of the
Internal Revenue Code of 1986, as amended (the “Code”), for each Taxable Year
(as defined below) in which an Exchange occurs, which election is expected to
result in an adjustment to the Tax basis of the assets owned by the Operating
Subsidiaries and such subsidiaries, solely with respect to the Corporation; and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements to
share any tax benefits realized by the Corporation as a result of any Exchange.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.         Definitions. As used in this Agreement, the terms set
forth in this Article 1 shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Advisory Firm” means WeiserMazars, LLP, or any other accounting firm that is
nationally recognized as being expert in Tax matters and that is appointed by
the Board and is reasonably acceptable to the Principals.

 

 

 

 

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by the Corporation
to the Applicable Principal and all supporting schedules and work papers were
prepared by the Corporation in good faith.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls (as defined below), is
Controlled by, or is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.04(b).

 

“Applicable Principal” means in respect of that portion of any Tax Benefit
Payment that arises from an Exchange or a deemed Exchange pursuant to clause (v)
of the definition of “Valuation Assumptions”, the Exchanging Principal or
Principal deemed to Exchange, as applicable.

 

“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of an Exchange and the payments made pursuant to this Agreement, as
calculated under Section 2.01, under Section 732(b) of the Code (in a situation
where, as a result of one or more Exchanges, an Operating Subsidiary becomes an
entity that is disregarded as separate from its owner for Tax purposes) or
Sections 743(b) and 754 of the Code (including in situations where, following an
Exchange, an Operating Subsidiary remains in existence as an entity for Tax
purposes) or otherwise, as applicable, and, in each case, comparable sections of
state, local and foreign Tax laws. Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Operating Subsidiaries Group Units shall be determined without regard to
any Pre-Exchange Transfer of such Operating Subsidiaries Group Units and as if
any such Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security means a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security, and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

2

 

 

(i)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, as in effect on the date the IPO is consummated)
other than RCAP Holdings and its Affiliates:

 

(A)         is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, as in effect on the date the IPO is consummated),
directly or indirectly, of 50% or more of the voting stock of the Corporation
or, in the context of a consolidation, merger or other corporate reorganization
in which the Corporation is not the surviving entity, 50% or more of the voting
stock generally entitled to elect directors of such surviving entity (or in the
case of a triangular merger, of the parent entity of such surviving entity),
calculated on a fully diluted basis; or

 

(B)         has obtained the power (whether or not exercised) to elect a
majority of the Board or the board of directors (or equivalent governing body)
of any of the Corporation’ successors;

 

(ii)         the Board or the board of directors (or equivalent governing body)
of any successor of the Corporation shall cease to consist of a majority of
Continuing Directors;

 

(iii)        the sale, assignment, conveyance, transfer, lease or other
disposition (directly or indirectly, whether by way of merger, asset sale,
equity sale, consolidation or otherwise), in one or a series of related
transactions, of 50% or more of the value of the Operating Subsidiaries taken as
a whole to any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, as in effect on the date the IPO is consummated)
other than (i) to the Corporation, any Controlled Affiliate of the Corporation,
RCAP Holdings or any Affiliate of RCAP Holdings, or (ii) pursuant to the
Reorganization. As used herein, the term “Reorganization” shall mean a
transaction or series of related transactions pursuant to which an entity (the
ownership interests of which are held by the same Persons and in the same
relative proportions as the ownership interests of the Operating Subsidiaries
immediately prior to the transaction(s)) is interposed as the direct owner of
all ownership interests of the Operating Subsidiaries.

 

“Class A Shares” means shares of Class A common stock, par value $0.001 per
share, of the Corporation.

 

“Class B Shares” means shares of Class B common stock, par value $0.001 per
share, of the Corporation.

 

“Code” is defined in the Recitals of this Agreement.

 

“Continuing Directors” means the directors of the Corporation on the date of the
pricing of the IPO and each other director of the Corporation if such director’s
election or nomination for election to the Corporation’s board of directors is
approved by a majority of the then Continuing Directors.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

3

 

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Corporation Return” means the U.S. federal, state, local and/or foreign Tax
Return, as applicable, of the Corporation filed with respect to Taxes for any
Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 300 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of a Form 870−AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” is defined in Section 7.08(a).

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02.

 

“Early Termination Schedule” is defined in Section 4.02.

 

“Early Termination Payment” is defined in Section 4.03(b).

 

“Early Termination Rate” means the long-term Treasury rate in effect on the
applicable date.

 

“Exchange” is defined in the Recitals of this Agreement; “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agreement” means the Exchange Agreement dated as of June 10, 2013,
between the Corporation and RCAP Holdings, as the same may be amended from time
to time in accordance with the terms thereof.

 

“Exchange Assets” means assets held by any of the Operating Subsidiaries, or by
any of their respective direct or indirect subsidiaries that is treated as a
partnership or disregarded entity for purposes of the applicable Tax, at the
time of an Exchange.

 

“Exchange Basis Schedule” is defined in Section 2.02.

 

“Exchange Date” is defined in the Recitals of this Agreement.

 

4

 

 

“Exchange Payment” is defined in Section 5.01.

 

“Expert” is defined in Section 7.09.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or the Operating Subsidiaries, but only
with respect to income realized by the Operating Subsidiaries the Tax liability
for which is allocable to the Corporation for such Taxable Year using the same
methods, elections, conventions and similar practices used on the relevant
Corporation Return) but using the Non-Stepped Up Tax Basis instead of the Tax
basis reflecting the Basis Adjustments of the Exchange Assets and excluding any
deduction attributable to Imputed Interest.

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.

 

“Initiating Party” is defined in Section 7.08(a).

 

“IPO” means the initial public offering of the Class A Shares that is being
consummated on the date hereof.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, as published by Reuters (or other commercially
available source providing quotations of LIBOR) for London interbank offered
rates for U.S. dollar deposits for such month (or portion thereof).

 

“LLC Agreements” means, collectively, (a) the Second Amended and Restated
Limited Liability Company Agreement of Realty Capital Securities, LLC dated as
of June 10, 2013; (b) the Amended and Restated Limited Liability Company
Agreement of RCS Advisory Services, LLC dated as of June 10, 2013; and (c) the
Amended and Restated Limited Liability Company Agreement of American National
Stock Transfer, LLC dated as of June 10, 2013, as they may each be amended from
time to time in accordance with the terms thereof.

 

“Market Value” means, with respect to the Class A Shares, on any given date: (i)
if the Class A Shares are listed for trading on the New York Stock Exchange, the
closing sale price per share of the Class A Shares on the New York Stock
Exchange on that date (or, if no closing sale price is reported, the last
reported sale price), (ii) if the Class A Shares are not listed for trading on
the New York Stock Exchange, the closing sale price (or, if no closing sale
price is reported, the last reported sale price) as reported on that date in
composite transactions for the principal national securities exchange registered
pursuant to Section 6(g) of the Exchange Act, on which the Class A Shares are
listed, (iii) if the Class A Shares are not so listed on a national securities
exchange, the last quoted bid price for the Class A Shares on that date in the
over-the-counter market as reported by OTC Markets Group, Inc. or a similar
organization, or (iv) if the Class A Shares are not so quoted by OTC Markets
Group, Inc. or a similar organization such value as the Board, in its sole
discretion, shall determine in good faith.

 

5

 

 

“Material Objection Notice” has the meaning set forth in Section 4.02.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

 

“Notice” is defined in Section 7.01.

 

“Objection Notice” is defined in Section 2.04(a).

 

“Operating Subsidiaries” means (i) Realty Capital Securities, LLC, (ii) RCS
Advisory Services, LLC, and (iii) American National Stock Transfer, LLC, each a
Delaware limited liability company.

 

“Operating Subsidiaries Group Unit” has the meaning set forth in the Exchange
Agreement.

 

“Panel” is defined in Section 7.08(a).

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Transferee” shall mean any of the Permitted Transferees (as defined
in the LLC Agreements).

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
member) of one or more Operating Subsidiaries Group Units (i) that occurs prior
to an Exchange of such Operating Subsidiaries Group Units, and (ii) to which
Section 743(b) of the Code applies.

 

“Principal” means each of RCAP Holdings and any other Person that becomes a
Principal pursuant to Section 7.06.

 

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the actual
liability for Taxes of the Corporation (or the Operating Subsidiaries, but only
with respect to income realized by the Operating Subsidiaries the Tax liability
for which is allocable to the Corporation for such Taxable Year using the same
methods, elections, conventions and similar practices used on the relevant
Corporation Return), determined, for the avoidance of doubt, using the “with or
without” methodology. If all or a portion of the actual liability for Taxes of
the Corporation (or the Operating Subsidiaries, but only with respect to income
realized by the Operating Subsidiaries the Tax liability for which is allocable
to the Corporation for such Taxable Year using the same methods, elections,
conventions and similar practices used on the relevant Corporation Return) for
the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

 

6

 

 

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the actual liability for Taxes of the
Corporation (or the Operating Subsidiaries, but only with respect to income
realized by the Operating Subsidiaries the Tax liability for which is allocable
to the Corporation for such Taxable Year using the same methods, elections,
conventions and similar practices used on the relevant Corporation Return) over
the Hypothetical Tax Liability for such Taxable Year determined, for the
avoidance of doubt, using the “with or without” methodology. If all or a portion
of the actual liability for Taxes of the Corporation (or the Operating
Subsidiaries, but only with respect to income realized by the Operating
Subsidiaries the Tax liability for which is allocable to the Corporation for
such Taxable Year using the same methods, elections, conventions and similar
practices used on the relevant Corporation Return) for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.09.

 

“Reconciliation Procedures” means those procedures set forth in Section 7.09.

 

“Responding Party” is defined in Section 7.08(a).

 

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

 

“Senior Obligations” is defined in Section 5.01.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax” means any and all U.S. federal, state, local and foreign tax, assessments
or similar charges that are based on or measured with respect to net income or
profits, whether as an exclusive or on an alternative basis, and any interest
related to such tax.

 

“Tax Benefit Payment” is defined in Section 3.01(b).

 

“Tax Benefit Schedule” is defined in Section 2.03.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a Taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of state, local or foreign Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is prepared), in which there is a
Basis Adjustment or increased depreciation, amortization or interest deductions
attributable to an Exchange.

 

7

 

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any Taxing
authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable period.

 

“Valuation Assumptions” means, as of an Early Termination Date, or following a
Change of Control, as applicable, the assumptions that: (i) in each Taxable Year
ending on or after such Early Termination Date, the Corporation will have
sufficient Taxable income to fully offset the deductions in such Taxable Year
attributable to any Basis Adjustment, increased depreciation or amortization
deductions attributable to an Exchange, and Imputed Interest; (ii) the U.S.
federal income Tax rates and state, local and foreign income Tax rates that will
be in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date; (iii) any loss carryovers generated by any Basis Adjustment or Imputed
Interest and available as of the date of the Early Termination Schedule will be
used by the Corporation on a pro rata basis from the date of the Early
Termination Schedule through the scheduled expiration date of such loss
carryovers; (iv) any non-amortizable assets will be disposed of on the fifteenth
anniversary of the Early Termination Date; provided, however, that, in the event
of a Change of Control, non-amortizable assets shall be deemed disposed of at
the earlier of (A) the time of sale of the relevant asset and (B) as generally
provided in clause (iv) of this definition of Valuation Assumptions; and (v) if,
at the Early Termination Date, there are Operating Subsidiaries Group Units that
have not been Exchanged, then each such Operating Subsidiaries Group Unit shall
be deemed to be Exchanged for the Market Value of the Class A Shares and the
amount of cash that would be transferred if the Exchange occurred on the Early
Termination Date.

 

Section 1.02.         Other Definitional and Interpretative Provisions. The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

8

 

 

ARTICLE 2
Determination of Cumulative Realized Tax Benefit

 

Section 2.01.         Basis Adjustment.

 

(a)          Exchange Assets. For purposes of this Agreement, as a result of an
Exchange, the Operating Subsidiaries (and any direct and indirect subsidiary of
the Operating Subsidiaries that is treated as a partnership for U.S. federal
income tax purposes) shall be entitled to a Basis Adjustment for each Exchange
Asset with respect to the Corporation, the amount of which Basis Adjustment will
be the excess, if any, of: (i) the sum of (A) the Market Value of the Class A
Shares, cash or the amount of any other consideration transferred to the
Applicable Principal pursuant to the Exchange as payment for the Exchanged
Operating Subsidiaries Group Units, to the extent attributable to such Exchange
Assets, plus (B) the amount of payments made pursuant to this Agreement with
respect to such Exchange, to the extent attributable to such Exchange Assets,
plus (C) the amount of debt and other liabilities allocated to the Operating
Subsidiaries Group Units acquired pursuant to such Exchange, to the extent
attributable to such Exchange Assets; over (ii) the Corporation’s share of the
Operating Subsidiaries’ (or such subsidiary partnership’s) basis for such
Exchange Assets immediately after the Exchange, attributable to the Operating
Subsidiaries Group Units exchanged, determined as if (A) the Operating
Subsidiaries (or such subsidiary partnership) were to remain in existence as an
entity for Tax purposes, and (B) the Operating Subsidiaries (or such subsidiary
partnership) had not made the election provided by Section 754 of the Code.

 

(b)          Imputed Interest. For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest.

 

Section 2.02.         Exchange Basis Schedule. Within 45 calendar days after the
filing of the U.S. federal income Tax return of the Corporation for each Taxable
Year, the Corporation shall deliver to each Principal a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail, for purposes of federal
income Taxes, (a) the actual unadjusted Tax basis of the Exchange Assets as of
each applicable Exchange Date, (b) the Basis Adjustment with respect to the
Exchange Assets as a result of the Exchanges effected in such Taxable Year,
calculated in the aggregate, (c) the period or periods, if any, over which the
Exchange Assets are amortizable and/or depreciable, and (d) the period or
periods, if any, over which each Basis Adjustment is amortizable and/or
depreciable (which, for non-amortizable assets, shall be based on the Valuation
Assumptions). The parties expect that all or substantially all of the Basis
Adjustment with respect to the Exchange Assets will relate to good will and/or
going concern value, which adjustment will be amortized over 15 years for U.S.
federal income tax purposes.

 

Section 2.03.         Tax Benefit Schedule. Within 45 calendar days after the
filing of the U.S. federal income Tax return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, the
Corporation shall provide to each Principal a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit Schedule will
become final as provided in Section 2.04(a) and may be amended as provided in
Section 2.04(b) (subject to the procedures set forth in Section 2.04(b)).
Notwithstanding any other provision of this Agreement, the Corporation may seek,
at its own expense, an opinion from a nationally recognized law firm regarding
whether any Basis Adjustment with respect to Exchange Assets will result in any
amortization or depreciation being available to the Corporation, and the
Corporation shall be permitted to rely on such opinion in creating any Tax
Benefit Schedule.

 

9

 

 

Section 2.04.         Procedures, Amendments.

 

(a)          Procedure. Every time the Corporation delivers to the Applicable
Principal an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.04(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (i) deliver to the Applicable Principal schedules and work papers
providing reasonable detail regarding the preparation of such Schedule and an
Advisory Firm Letter supporting such Schedule and (ii) allow the Applicable
Principal reasonable access, at no cost to the Applicable Principal, to the
appropriate representatives at the Corporation and the Advisory Firm in
connection with a review of such Schedule. The applicable Schedule shall become
final and binding on all parties unless the Applicable Principal, within 30
calendar days after receiving an Exchange Basis Schedule or amendment thereto or
a Tax Benefit Schedule or amendment thereto, provides the Corporation with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith. If the parties, for any reason, are unable to successfully resolve
the issues raised in such notice within 30 calendar days of receipt by the
Corporation of an Objection Notice with respect to such Exchange Basis Schedule
or Tax Benefit Schedule, the Corporation and the Applicable Principal shall
employ the reconciliation procedures as described in Section 7.09 (the
“Reconciliation Procedures”).

 

(b)          Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Principal, (iii) to comply with the Expert’s determination
under the Reconciliation Procedures, (iv) to reflect a material change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a material change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vi) to adjust the Exchange Basis
Schedule to take into account payments made pursuant to this Agreement (such
Schedule, an “Amended Schedule”).

 

ARTICLE 3
Tax Benefit Payments

 

Section 3.01.         Payments.

 

(a)          Within ten business days of a Tax Benefit Schedule that was
delivered to an Applicable Principal becoming final in accordance with Section
2.04(a), the Corporation shall pay to the Applicable Principal for such Taxable
Year the Tax Benefit Payment determined pursuant to Section 3.01(b). Each such
Tax Benefit Payment shall be made by wire transfer of immediately available
funds to a bank account of the Applicable Principal previously designated by
such Applicable Principal to the Corporation. For the avoidance of doubt, no Tax
Benefit Payment shall be made in respect of estimated Tax payments, including
U.S. federal income Tax payments.

 

10

 

 

(b)          A “Tax Benefit Payment” means an amount, not less than zero, equal
to 85% of the sum of the Net Tax Benefit and the Interest Amount. The “Net Tax
Benefit” for each Taxable Year shall be an amount equal to the excess, if any,
of the Cumulative Net Realized Tax Benefit as of the end of such Taxable Year
over the total amount of payments previously made under this Section 3.01,
excluding payments attributable to the Interest Amount; provided, however, that
for the avoidance of doubt, no Principal shall be required to return any portion
of any previously received Tax Benefit Payment under any circumstances. The
“Interest Amount” for a given Taxable Year shall equal the interest on the Net
Tax Benefit for such Taxable Year calculated at the Agreed Rate from the due
date (without regard to extensions) for filing the Corporation Return with
respect to Taxes for the most recently ended Taxable Year until the Payment
Date. The Net Tax Benefit and the Interest Amount shall be determined separately
with respect to each separate Exchange. Notwithstanding the foregoing, for each
Taxable Year ending on or after the date of a Change of Control, all Tax Benefit
Payments, whether paid with respect to Operating Subsidiaries Group Units that
were Exchanged (i) prior to the date of such Change of Control, or (ii) on or
after the date of such Change of Control, shall be calculated by utilizing the
assumptions in clauses (i), (iii) and (iv) of the definition of Valuation
Assumptions, substituting in each case the term “the closing date of a Change of
Control” for an “Early Termination Date”.

 

Section 3.02.         No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement will result in 85% of the Corporation’s
Cumulative Net Realized Tax Benefit, and the Interest Amount thereon, being paid
to the Principals pursuant to this Agreement. The provisions of this Agreement
shall be construed in the appropriate manner to achieve these fundamental
results.

 

Section 3.03.         Pro Rata Payments. For the avoidance of doubt, to the
extent that (i) the Corporation’s deductions with respect to any Basis
Adjustment are limited in a particular Taxable Year or (ii) the Corporation
lacks sufficient funds to satisfy or is prevented under any credit agreement or
other arrangement from satisfying its obligations to make all Tax Benefit
Payments due in a particular Taxable Year, the limitation on the deduction, or
the Tax Benefit Payments that may be made, as the case may be, shall be taken
into account or made for the Applicable Principal in the same proportion as Tax
Benefit Payments would have been made absent the limitations in clauses (i) and
(ii) of this Section 3.03, as applicable.

 

11

 

 

ARTICLE 4
Termination

 

Section 4.01.         Early Termination and Breach of Agreement.

 

(a)          The Corporation may terminate this Agreement with respect to all of
the Operating Subsidiaries Group Units held (or previously held and Exchanged)
by all Principals at any time by paying to the Principals the Early Termination
Payment; provided, however, that this Agreement shall terminate only upon the
receipt of the Early Termination Payment by all Principals, and provided,
further, that the Corporation may withdraw any notice to execute its termination
rights under this Section 4.01(a) prior to the time at which any Early
Termination Payment has been paid. Upon payment of the Early Termination
Payments by the Corporation, neither the Principals nor the Corporation shall
have any further payment obligations under this Agreement, other than for any
(i) Tax Benefit Payment agreed by the Corporation acting in good faith and the
Applicable Principal to be due and payable but unpaid as of the Early
Termination Notice and (ii) Tax Benefit Payment due for the Taxable Year ending
with or including the date of the Early Termination Notice (except to the extent
that the amount described in clause (ii) is included in the Early Termination
Payment). For the avoidance of doubt, if an Exchange occurs after the
Corporation makes the Early Termination Payments with respect to all Principals,
the Corporation shall have no obligations under this Agreement with respect to
such Exchange, and its only obligations under this Agreement in such case shall
be its obligations to all Principals under Section 4.03(a).

 

(b)          If the Corporation breaches any of its material obligations under
this Agreement, whether as a result of failure to make any payment when due,
failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code, Title 11, U.S.C., or otherwise, then all
obligations hereunder shall be accelerated and such obligations shall be
calculated as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but shall not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (ii) any Tax Benefit Payment agreed by the
Corporation acting in good faith and any Applicable Principal to be due and
payable but unpaid as of the date of a breach, and (iii) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, if the Corporation breaches this Agreement, the
Principals shall be entitled to elect to receive the amounts set forth in
clauses (i), (ii) and (iii) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it shall not be considered to be a breach
of a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three months of the date such payment is due.

 

(c)          The Corporation, each of the Operating Subsidiaries and each of the
Principals hereby acknowledge that, as of the date of this Agreement, the
aggregate value of the Tax Benefit Payments cannot reasonably be ascertained for
U.S. federal income Tax or other applicable Tax purposes.

 

12

 

 

Section 4.02.         Early Termination Notice. If the Corporation chooses to
exercise its right of early termination under Section 4.01, the Corporation
shall deliver to each present or former Principal a notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporation’s intention to exercise such
right and showing in reasonable detail the calculation of the Early Termination
Payment. The Early Termination Schedule shall become final and binding on all
parties unless an Applicable Principal, within 30 calendar days after receiving
the Early Termination Schedule, provides the Corporation with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”). If the parties, for any reason, are unable to successfully resolve the
issues raised in such notice within 30 calendar days after receipt by the
Corporation of the Material Objection Notice, the Corporation and the relevant
Principal shall employ the Reconciliation Procedures as described in Section
7.09 of this Agreement.

 

Section 4.03.         Payment upon Early Termination.

 

(a)          Within ten Business Days after the Early Termination Schedule has
become final and binding, the Corporation shall pay to each Applicable Principal
an amount equal to the Early Termination Payment. Such payment shall be made by
wire transfer of immediately available funds to a bank account designated by the
Applicable Principal.

 

(b)          The “Early Termination Payment” as of the date of the delivery of
an Early Termination Schedule shall equal with respect to the Applicable
Principal the present value, discounted at the Early Termination Rate as of such
date, of all Tax Benefit Payments that would be required to be paid by the
Corporation to the Applicable Principal beginning from the Early Termination
Date and assuming that the Valuation Assumptions are applied.

 

ARTICLE 5
Subordination and Late Payments

 

Section 5.01.         Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Principals under this Agreement
(an “Exchange Payment”) shall rank subordinate and junior in right of payment to
any principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the Corporation and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.

 

Section 5.02.         Late Payments by the Corporation. The amount of all or any
portion of any Exchange Payment not made to any Principal when due (without
regard to Section 5.01) under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Exchange Payment was due and payable.



 

ARTICLE 6
No Disputes; Consistency; Cooperation

 

Section 6.01.         Principal Participation in the Corporation and the
Operating Subsidiaries’s Tax Matters. Except as otherwise provided herein, the
Corporation shall have full responsibility for, and sole discretion over, all
Tax matters concerning the Corporation and the Operating Subsidiaries, including
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporation shall notify each relevant Principal of, and keep such Principal
reasonably informed with respect to the portion of any audit of the Corporation
and the Operating Subsidiaries by a Taxing Authority the outcome of which is
reasonably expected to affect such Principal’s rights and obligations under this
Agreement, and shall provide to such Principal reasonable opportunity to provide
information and other input to the Corporation, the Operating Subsidiaries and
their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that the Corporation and the Operating Subsidiaries
shall not be required to take any action that is inconsistent with any provision
of the LLC Agreements.

 



13

 



 

Section 6.02.         Consistency. Except upon the written advice of an Advisory
Firm or unless there is a Determination to the contrary, the Corporation and the
Applicable Principal agree to report and cause to be reported for all purposes,
including U.S. federal, state, local and foreign Tax purposes and financial
reporting purposes, all Tax-related items (including the Basis Adjustment and
each Tax Benefit Payment) in a manner consistent with that specified by the
Corporation in any Schedule required to be provided by or on behalf of the
Corporation under this Agreement. Any Dispute concerning such advice shall be
subject to the terms of Section 7.09. If an Advisory Firm is replaced, such
replacement Advisory Firm shall be required to perform its services under this
Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless (a) otherwise required by law or (b) the Corporation and
the Applicable Principal agree to the use of other procedures and methodologies.

 

Section 6.03.         Cooperation. The Applicable Principal shall (a) furnish to
the Corporation in a timely manner such information, documents and other
materials as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter
described in clause (a) above. The Corporation shall reimburse the Applicable
Principal for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.

 

ARTICLE 7
Miscellaneous

 

Section 7.01.         Notices. Any notice, request, claim, demand, approval,
consent, waiver or other communication required or permitted to be given to any
party in connection with this Agreement (each, a “Notice”) shall be in writing
and shall be (a) delivered in person, (b) sent by facsimile transmission (with
the original thereof also contemporaneously given by another method specified in
this Section 7.01), (c) sent by a nationally-recognized overnight courier
service, or (d) sent by certified or registered mail (postage prepaid, return
receipt requested), at the following locations (or at such other location for a
party as shall be specified to the other parties by like Notice). Any Notice
shall only be duly given and effective upon receipt (or refusal of receipt).

 

14

 

 

If to the Corporation, to:

 

405 Park Ave., 15th Floor
New York, NY 10022
Facsimile: (212) 415-6567
Attention: Legal Counsel

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile: (212) 969-2900



Attention:Peter M. Fass, Esq.
James P. Gerkis, Esq.

 

if to any of the Operating Subsidiaries, to:

 

405 Park Ave., 15th Floor
New York, NY 10022
Facsimile: (212) 415-6567
Attention: Legal Counsel

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile: (212) 969-2900



Attention:Peter M. Fass, Esq.
James P. Gerkis, Esq.

 

if to RCAP Holdings, to:

 

405 Park Ave., 15th Floor
New York, NY 10022
Facsimile: (212) 415-6567
Attention: Legal Counsel

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Facsimile: (212) 969-2900



Attention:Peter M. Fass, Esq.
James P. Gerkis, Esq.

 

15

 

 

Section 7.02.         Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall, taken together, be deemed to be one and the same instrument.

 

Section 7.03.         Entire Agreement; No Third-Party Beneficiaries. This
Agreement constitutes the entire agreement among the parties hereto and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns, any rights or remedies hereunder.

 

Section 7.04.         Governing Law. This Agreement shall be governed by,
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflict of laws principles thereof that would mandate the
application of the laws of another jurisdiction.

 

Section 7.05.          Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, all other terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 7.06.         Successors; Assignment; Amendments; Waivers.

 

(a)           No Principal may assign this Agreement to any person without the
prior written consent of the Corporation; provided, however, that (i) to the
extent Operating Subsidiaries Group Units are transferred in accordance with the
terms of the LLC Agreements, the transferring Principal shall have the option to
assign to the transferee of such Operating Subsidiaries Group Units the
transferring Principal’s rights under this Agreement with respect to such
transferred Operating Subsidiaries Group Units, as long as such transferee has
executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement, agreeing to become a “Principal” for all
purposes of this Agreement, except as otherwise provided in such joinder, and
(ii) once an Exchange has occurred, any and all payments that may become payable
to a Principal pursuant to this Agreement with respect to the Exchanged
Operating Subsidiaries Group Units may be assigned to any Person or Persons as
long as any such Person has executed and delivered, or, in connection with such
assignment, executes and delivers, a joinder to this Agreement, in form and
substance substantially similar to Exhibit A to this Agreement, agreeing to be
bound by Section 7.12 and acknowledging specifically the terms of Section
7.06(b). For the avoidance of doubt, if a Principal transfers Operating
Subsidiaries Group Units but does not assign to the transferee of such Operating
Subsidiaries Group Units such Principal’s rights under this Agreement with
respect to such transferred Operating Subsidiaries Group Units, such Principal
shall continue to be entitled to receive the Tax Benefit Payments arising in
respect of a subsequent Exchange of such Operating Subsidiaries Group Units.

 

16

 

 

(b)          Notwithstanding the provisions of Section 7.06(a), no transferee
described in clause (ii) of the first sentence of Section 7.06(a) shall have any
rights under this Agreement except for the right to enforce its right to receive
payments under this Agreement.

 

(c)          No provision of this Agreement may be amended unless such amendment
is approved in writing by each of the Corporation and the Operating Subsidiaries
and by Principals who would be entitled to receive at least two-thirds of the
Early Termination Payments payable to all Principals hereunder if the
Corporation had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any Principal pursuant to this Agreement since
the date of such most recent Exchange); provided, however, that no such
amendment shall be effective if such amendment would have a disproportionate
effect on the payments certain Principals will or may receive under this
Agreement unless all such Principals disproportionately effected consent in
writing to such amendment. No provision of this Agreement may be waived unless
such waiver is in writing and signed by the party against whom the waiver is to
be effective.

 

(d)          Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, permitted assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, if a Principal transfers its Operating Subsidiaries Group Units to a
Permitted Transferee, excluding any other Principal, such Principal shall have
the right, on behalf of such transferee, to enforce the provisions of Sections
2.04, 4.02, or 6.02 with respect to such transferred Operating Subsidiaries
Group Units.

 

Section 7.07.         Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

17

 

 

Section 7.08.         Resolution of Disputes.

 

(a)           Any and all claims, disputes and other disagreements arising
hereunder (each, a “Dispute”) which are not governed by Section 7.09, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.08 and Section 7.09) shall be governed by this
Section 7.08. The parties hereto shall attempt in good faith to resolve all
Disputes by negotiation. If a Dispute between the parties hereto cannot be
resolved in such manner, such Dispute shall, at the request of any party, after
providing written notice to the other party or parties to the Dispute, be
submitted to arbitration in New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect. The
proceeding shall be confidential. The party initially asserting the Dispute (the
“Initiating Party”) shall notify the other party (the “Responding Party”) of the
name and address of the arbitrator chosen by the Initiating Party and shall
specifically describe the Dispute in issue to be submitted to arbitration.
Within 30 days of receipt of such notification, the Responding Party shall
notify the Initiating Party of its answer to the Dispute, any counterclaim which
it wishes to assert in the arbitration and the name and address of the
arbitrator chosen by the Responding Party. If the Responding Party does not
appoint an arbitrator during such 30-day period, appointment of the second
arbitrator shall be made by the American Arbitration Association upon request of
the Initiating Party. The two arbitrators so chosen or appointed shall choose a
third arbitrator, who shall serve as president of the panel of arbitrators (the
“Panel”) thus composed. If the two arbitrators so chosen or appointed fail to
agree upon the choice of a third arbitrator within 30 days from the appointment
of the second arbitrator, the third arbitrator will be appointed by the American
Arbitration Association upon the request of the arbitrators or either of the
parties. In all cases, the arbitrators must be persons who have substantial
experience in tax matters and are lawyers admitted to the practice of law in the
State of New York. The arbitrators will act by majority decisions. Any decision
of the arbitrators shall (i) be rendered in writing and shall bear the
signatures of at least two arbitrators, and (ii) identify the members of the
Panel, and the time and place of the award granted. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence. The parties hereto shall cause to be kept a record of
the proceedings of any matter submitted to arbitration hereunder. Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings. In addition to monetary damages, the arbitrator shall
be empowered to award equitable relief, including an injunction and specific
performance of any obligation under this Agreement. The arbitrator is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. The award shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues, or
accounting presented to the arbitral tribunal. Judgment upon any award may be
entered and enforced in any court having jurisdiction over a party or any of its
assets.

 

(b)          Notwithstanding the provisions of Section 7.08(a), the Corporation
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this Section 7.08(b), each Principal
(i) expressly consents to the application of Section 7.08(c) to any such action
or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporation as such Principal’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Principal in writing of any such
service of process, shall be deemed in every respect effective service of
process upon the Principal in any such action or proceeding.

 

18

 

 

(c)          The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby that is
brought in accordance with Section 7.08(b) shall be brought and maintained
exclusively in the United States District Court for the Southern District of New
York or the Supreme Court of the State of New York located in the County of New
York. Each of the parties irrevocably consents to submit to the personal
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding. Process in any such suit, action or
proceeding in such courts may be served, and shall be effective, on any party
anywhere in the world, whether within or without the jurisdiction of any such
court, by any of the methods specified for the giving of Notices pursuant to
Section 7.01. Each of the parties irrevocably waives, to the fullest extent
permitted by law, any objection or defense that it may now or hereafter have
based on venue, inconvenience of forum, the lack of personal jurisdiction and
the adequacy of service of process (as long as the party was provided Notice in
accordance with the methods specified in Section 7.01) in any suit action or
proceeding brought in such courts. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.09.         Reconciliation. If the Corporation and the relevant
Principal are unable to resolve a disagreement with respect to the matters
governed by Sections 2.04, 4.02, and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with either the
Corporation or the relevant Principal or other actual or potential conflict of
interest. If the parties are unable to agree on an Expert within 15 days of
receipt by the respondent(s) of written notice of a Reconciliation Dispute, the
Expert shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within 30 calendar days and shall resolve any matter relating
to a Tax Benefit Schedule or an amendment thereto within 15 calendar days or as
soon thereafter as is reasonably practicable, in each case after the matter has
been submitted to the Expert for resolution. Notwithstanding the preceding
sentence, if the matter is not resolved before any payment that is the subject
of a disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on such date and such Tax Return may be filed as prepared by the
Corporation, subject to adjustment or amendment upon resolution. If this
reconciliation provision is utilized, the fees of the Expert shall be paid in
proportion to the manner in which the dispute is resolved, such that, for
example, if the entire dispute is resolved in favor of the Corporation, the
relevant Principal shall pay all of the fees, or if the items in dispute are
resolved 50% in favor of the Corporation and 50% in favor of the relevant
Principal, each of the Corporation and the relevant Principal shall pay 50% of
the fees of the Expert. Any Dispute as to whether a Dispute is a Reconciliation
Dispute within the meaning of this Section 7.09 shall be decided by the Expert.
The Expert shall finally determine any Reconciliation Dispute and the
determinations of the Expert pursuant to this Section 7.09 shall be binding on
the Corporation and the relevant Principal and may be entered and enforced in
any court having jurisdiction.

 

19

 

 

Section 7.10.        Withholding. The Corporation shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign Tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Applicable Principal.

 

Section 7.11.        Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets.

 

(a)          If the Corporation becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax return
pursuant to Sections 1501, et seq. of the Code or any corresponding provisions
of state, local or foreign law, then: (i) the provisions of this Agreement shall
be applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated Taxable income of the group as a
whole.

 

(b)          If any entity that is obligated to make an Exchange Payment
hereunder transfers one or more assets to a corporation with which such entity
does not file a consolidated Tax return pursuant to Section 1501 of the Code,
such entity, for purposes of calculating the amount of any Exchange Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully Taxable transaction on the date of such contribution.
The consideration deemed to be received by such entity shall be equal to the
fair market value of the contributed asset, plus (i) the amount of debt to which
such asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 

Section 7.12.        Confidentiality.

 

(a)          Each Principal and assignee acknowledges and agrees that the
information of the Corporation and of its Affiliates is confidential and, except
in the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, concerning the
Operating Subsidiaries and its Affiliates and successors or the other
Principals, learned by the Principal heretofore or hereafter. This Section
7.12(a) shall not apply to (i) any information that has been made publicly
available by the Corporation or any of its Affiliates, becomes public knowledge
(except as a result of an act of such Principal in violation of this Agreement)
or is generally known to the business community and (ii) the disclosure of
information to the extent necessary for a Principal to prepare and file his or
her Tax returns, to respond to any inquiries regarding the same from any Taxing
authority or to prosecute or defend any action, proceeding or audit by any
Taxing authority with respect to such returns. Notwithstanding anything to the
contrary herein, each Principal and assignee (and each employee, representative
or other agent of such Principal or assignee, as applicable) may disclose to any
and all Persons, without limitation of any kind, the Tax treatment and Tax
structure of the Corporation, the Operating Subsidiaries, the Principals and
their Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other Tax analyses) that are provided to the Principals
relating to such Tax treatment and Tax structure.

 

20

 

 

(b)          If a Principal or assignee commits a breach, or threatens to commit
a breach, of any of the provisions of Section 7.12(a), the Corporation shall
have the right and remedy to have the provisions of Section 7.12(a) specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Corporation or any of its Subsidiaries or the other
Principals and the accounts and funds managed by the Corporation and that money
damages alone shall not provide an adequate remedy to such Persons. Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

 

Section 7.13.        LLC Agreement. To the extent this Agreement imposes
obligations upon a particular Operating Subsidiary, this Agreement shall be
treated as part of the relevant LLC Agreement as described in Section 761(c) of
the Code and Sections 1.704−1(b)(2)(ii)(h) and 1.761−1(c) of the Treasury
Regulations.

 

Section 7.14.        Partnerships. The Corporation hereby agrees that, to the
extent it acquires a general partnership interest, managing member interest or
similar interest in any Person after the date hereof, it shall cause such Person
to execute and deliver a joinder to this Agreement and such Person shall be
treated as a “partnership” for all purposes of this Agreement.

 

[Signature pages follow.]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  RCS CAPITAL CORPORATION         By: /s/ William M. Kahane     Name:   William
M. Kahane     Title:     Chief Executive Officer and Director         RCAP
HOLDINGS, LLC         By: /s/ Edward M. Weil     Name:    Edward M. Weil    
Title:      Authorized Signatory         REALTY CAPITAL SECURiTIES, LLC        
By: RCS Capital Corporation   Its:  Managing Member         By: /s/ William M.
Kahane     Name:   William M. Kahane     Title:     Chief Executive Officer and
Director         RCS ADVISORY SERVICES, LLC         By:   RCS Capital
Corporation   Its:    Managing Member         By: /s/ William M. Kahane    
Name:  William M. Kahane     Title:    Chief Executive Officer and Director

 

[Signature Page to Tax Receivable Agreement]

 

22

 

 

  AMERICAN NATIONAL STOCK TRANSFER, LLC         By:  RCS Capital Corporation  
Its:   Managing Member         By: /s/ William M. Kahane     Name:   William M.
Kahane     Title:     Chief Executive Officer and Director

 

[Signature Page to Tax Receivable Agreement]

 

23

 

 

Exhibit A

 

JOINDER

 

THIS JOINDER dated as of [       ], 2013 (this “Joinder”), among RCS Capital
Corporation, a Delaware corporation (the “Corporation”), Realty Capital
Securities, LLC, a Delaware limited liability company, RCS Advisory Services,
LLC, a Delaware limited liability company, American National Stock Transfer,
LLC, a Delaware limited liability company, and [           ] (“Permitted
Transferee”), to the Tax Receivable Agreement (as defined below).

 

WHEREAS, on [               ], the Permitted Transferee acquired (the
“Acquisition”) Operating Subsidiaries Group Units (as defined in the Tax
Receivable Agreement) and the corresponding shares of Class B common stock of
the Corporation (collectively, “Interests” and, together with all other
Interests hereinafter acquired by the Permitted Transferee from Transferor and
its Permitted Transferees (as defined in the Tax Receivable Agreement dated as
of [       ], 2013 (as the same may be amended from time to time, the “Tax
Receivable Agreement”), among the Corporation, the Operating Subsidiaries and
the other parties thereto), the “Acquired Interests”) from [          ]
(“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.06 of the
Tax Receivable Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:

 

Section 1.01.         Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.

 

Section 1.02.         Joinder. Permitted Transferee hereby acknowledges and
agrees to become a “Principal” (as defined in the Tax Receivable Agreement) for
all purposes of the Tax Receivable Agreement, including but not limited to,
being bound by Sections 2.04, 4.02, 6.01, 6.02 and 7.12 of the Tax Receivable
Agreement, with respect to the Acquired Interests, and any other Interests
Permitted Transferee acquires hereafter. Permitted Transferee hereby
acknowledges the terms of Section 7.06(b) of the Tax Receivable Agreement.

 

Section 1.03.         Notice. Any notice, request, consent, claim, demand,
approval, waiver or other communication hereunder to Permitted Transferee shall
be delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.

 

 

 

 

Section 1.04.         Governing Law. THIS JOINDER SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD MANDATE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

  [PERMITTED TRANSFEREE]           Name:     Address:       Address for Notices:
      [                                       ]

 

 

 

